         Case 4:19-cv-00831-KGB Document 11 Filed 05/18/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

JOHN BARBUTO                                                                           PLAINTIFF


v.                               CASE NO. 4:19-cv-00831-KGB


K-MAC ENTERPRISES, INC.                                                               DEFENDANT


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


       Plaintiff John Barbuto and Defendant K-Mac Enterprises, Inc., by and through their

undersigned counsel of record, hereby jointly stipulate and agree that this action, including all

counts alleged in the Complaint by Plaintiff against Defendant, should be dismissed with

prejudice, with the parties to bear their own costs, attorneys’ fees, and expenses.

       Respectfully submitted this the 18th day of May, 2020.


                                                      /s/ Ryan Rummage
                                                      Ryan Rummage
                                                      H. Carlton Hilson (pro hac vice)
                                                      Caroline Page (pro hac vice)

                                                      ATTORNEYS K-MAC ENTERPRISES, INC.

OF COUNSEL:
BURR & FORMAN LLP
420 North 20th Street
3400 Wells Fargo Tower
Birmingham, Alabama 35203
Phone: (205) 251-3000
Facsimile:     (205) 458-5100

                                                      /s/ Kevin Lemley (with permission)
                                                      Kevin Lemley

                                                      ATTORNEY FOR PLAINTIFF
              Case 4:19-cv-00831-KGB Document 11 Filed 05/18/20 Page 2 of 2




OF COUNSEL:
Kevin Lemley
Kevin Lemley Law Partners
P.O. Box 424
Hazen, AR 72064
Telephone: (501) 777-9950
Email: kevin@lemley-law.com




43496956 v1                                 2
